Citation Nr: 0619508	
Decision Date: 07/05/06    Archive Date: 07/13/06

DOCKET NO.  04-33 240	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
claimed as due to exposure to herbicides.

2.  Entitlement to service connection for a heart condition 
claimed as secondary to diabetes mellitus.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of bilateral fractured ankles.

4.  Entitlement to an increased evaluation for residuals of a 
fractured left wrist, currently rated as 20 percent 
disabling.

5.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran reported active service from August 1963 to 
October 1972 and from January 1973 to March 1973.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2003 rating decision of the 
Huntington, West Virginia, Department of Veterans Affairs 
(VA) Regional Office (RO).  Jurisdiction of the claim was 
subsequently transferred to the Louisville, Kentucky, RO.

In March 2005, the veteran testified at a Travel Board 
hearing before the undersigned Acting Veterans Law Judge 
designated by the Chairman of the Board to conduct that 
hearing pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  A 
copy of the transcript of that hearing is in the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

The veteran has been awarded disability benefits from the 
Social Security Administration (SSA).  The records pertaining 
to the disability award must be associated with the claims 
folder prior to any further adjudication.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 188 (2002) (possibility that SSA 
records could contain relevant evidence cannot be foreclosed 
absent a review of those records). 

The veteran has also requested VA assistance in obtaining 
records in the possession of a federal agency.  See 
38 U.S.C.A. § 5103A(b)(3) (West 2002).  In particular, he has 
requested that VA obtain his pay records as a means to prove 
his temporary duty assignment (TDY) for a nine month 
assignment with "Squadron 14" as a swift boat captain 
patrolling the coast of Vietnam.  He asserts that he was 
given TDY orders following his assignment with "VP-18" in 
approximately "1967."  However, his assignment with Patrol 
Squadron 18 ended in September 1968 wherein he was 
transferred to Attack Squadron (ATKRON) 172 at the Naval Air 
Station (NAS) in Cecil Field, Florida.  The documentation of 
record, that includes personnel records, medical records and 
dental records, appears to preclude the veteran's TDY status 
for any nine month period in 1967 or 1968.  The veteran must 
provide more detail of his claimed TDY status prior to any 
additional records request on his behalf.  See 38 C.F.R. 
§ 3.159(c)(2)(i) (2005) (claimant must provide enough 
information to identify and locate the existing records such 
as the approximate time frame).

On remand, the veteran should be sent a corrective notice 
under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159 to comply with 
recent precedential decisions in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) and Kent v. Nicholson, No. 
04-181 (U.S. Vet. App., March 31, 2006).  A final Board 
decision found that bilateral ankle disability clearly and 
unmistakably pre-existed the veteran's second period of 
active service, and was not aggravated therein.  The standard 
for adjudicating the presumption of soundness under 
38 U.S.C.A. § 1111 has been reinterpreted to require VA to 
prove by clear and unmistakable evidence that both (1) the 
veteran's disease or injury pre-existed service and (2) that 
such disease or injury was not aggravated by service.  Wagner 
v. Principi, 370 F.3d 1089, 1094-96 (Fed. Cir. 2004); 
VAOGCPREC 3-2003 (July 16, 2003).  This change of law is 
procedural in nature and does not warrant a de novo review of 
the claim.  See, supra, Kent, No. 04-181 (U.S. Vet. App., 
March 31, 2006).  The notice letter should be tailored to the 
particular facts of this case.  Id.

Finally, the veteran's left wrist disability has been 
evaluated under the criteria for injury to the musculospiral 
nerve (radial nerve) under Diagnostic Code 8514.  An adequate 
examination should be obtained that reports clinical findings 
expressed in the rating criteria.  Abernathy v. Principi, 3 
Vet. App. 461 (1992) (if the examination does not contain 
sufficient detail, it is incumbent upon the rating board to 
return the report as inadequate for rating purposes).

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington DC for the following 
action:

1.  Send a corrective letter notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
that provides the following:
      a) an explanation as to the information or 
evidence needed to establish a disability rating 
and effective date for the claims on appeal, as 
outlined in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006);
      b) that his claim of entitlement to service 
connection for bilateral fractured ankles was 
last denied on the basis that the evidence 
clearly and unmistakably showed that such 
disability pre-existed his second period of 
active service and was not aggravated therein;
      c) that he needs to submit new and material 
evidence tending to show that either his 
bilateral ankle fractures did not preexist 
service and was incurred therein or was 
aggravated by service;
      d) that evidence would be considered "new" 
if it had not been submitted to VA previously and 
is neither cumulative nor redundant of evidence 
already in the record;
      e) that evidence would be considered 
material if, by itself or when considered with 
previous evidence of record, relates to an 
unestablished fact necessary to substantiate the 
claim and raises a reasonable possibility of 
substantiating the claim;
      f) that he needs to provide additional 
details concerning his TDY status as a swift boat 
captain in Vietnam to include the approximate 
dates of his TDY orders as well as the 
designation of his Coastal Squadron and the 
number of his Patrol Craft Fast (PCF); and 
      f) submit any copies of TDY orders for his 
service in Vietnam.

2.  Obtain the following records in the 
possession of a federal agency:
		a) complete clinic records from the 
Nashville, Tennessee VA Medical Center since 
February 2005;
		b) all medical and legal documents 
pertaining to the veteran's SSA disability claim; 
and
		c) provide the veteran provides additional 
details to allow for verification of his TDY 
status in Vietnam, seek verification from the 
appropriate agency, or agencies, by requesting 
pay records, unit records and morning records for 
the time period in question.

3.  Schedule the veteran for neurologic 
examination to determine the nature and etiology 
of the veteran's residuals of left wrist 
fracture.  The claims folder must be provided to 
the examiner for review.  The examiner should be 
requested to provide the following clinical 
findings:
      a) whether thumb adduction falls within the 
outer border of the index finger;
b) whether the hand can be extended at 
wrist;
c) whether proximal phalanges of fingers 
extend to thumb;
d) whether there is lateral movement of 
wrist;
      e) whether there is weakened supination of 
hand, extension and flexion of elbow; and 
      f) the extent, if any, the loss of synergic 
motion of extensors impairs the hand grip.

4.  Thereafter, readjudicate the claims on 
appeal.  In adjudicating the new and material 
claims, specifically apply the presumption of 
soundness as interpreted in Wagner v. Principi, 
370 F.3d 1089, 1094-96 (Fed. Cir. 2004) and 
VAOGCPREC 3-2003 (July 16, 2003).  If any benefit 
sought on appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case (SSOC) and 
allowed an appropriate period of time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to ensure due process of law.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


